DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1, 11 and 12 are objected to because of the following informalities:  Claims 1, 11 and 12 recite limitations – “registering the learning results”. The original specifications recite in paragraph [0035] – “the category classification unit 22 specifies the two-wheel vehicle (bike) from among the mobile objects by using the category determination dictionary 26, and supplies to the vehicle body position detection unit 23 the entire image of the two-wheel vehicle (bike) that30 moves. A database of information for specifying the two-wheel vehicle (bike) is made and registered in the category determination dictionary 26”, Therefore, the learning results are registered in the category determination dictionary. However, in claimed limitations it is not explicitly recited and therefore it is not clear where the learned results are registered. 
	Examiner suggests amending claims to further include where the learned results are registered to clarify claimed limitations. 

Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 11 and 12 recite limitations – “learning image characteristics in a case a helmet is worn and image characteristics in a case a helmet is not worn; registering the learning results; determining, according to the learning results, whether the helmet is worn or the helmet 10is not worn based on image characteristics of an image captured by an imaging capturing unit”, 

Lack of antecedent basis: Claims 1, 11 and 12 recite limitation “the learning results”, There is insufficient antecedent basis for this limitation in the claim. “learning results”., It appears that the learning results are the results learnt of image characteristics when helmet is worn and when it is not worn, however, are not explicitly recited in previous limitations. Examiner suggests amending claims in order to accurately define learning results. 

Dependent claims do not remedy the deficiencies introduced by independent claims. Therefore, dependent claims are similarly rejected. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gokturk et al. (US Pub No. 20060251338 A1) in view of Kojima et al. (JP 2012212967 A). 

Regarding Claim 1,
Gokturk discloses A helmet wearing determination system, comprising: 
at least one memory storing instructions; 5at least one processor executing the instructions to perform: (Gokturk, [0049], discloses one or more embodiments described herein may be implemented through the use of instructions that are executable by one or more processors. These instructions may be carried on a computer-readable medium. Machines shown in figures below provide examples of processing resources and computer-readable mediums on which instructions for implementing embodiments of the invention can be carried and/or executed. In particular, the numerous machines shown with embodiments of the invention include processor(s) and various forms of memory for holding data and instructions. Examples of computer-readable mediums include permanent memory storage devices, such as hard drives on personal computers or servers. Other examples of computer storage mediums include portable storage units, such as CD or DVD units, flash memory (such as carried on many cell phones and personal digital assistants (PDAs)), and magnetic memory. Computers, terminals, network enabled devices (e.g. mobile devices such as cell phones) are all examples of machines and devices that utilize processors, memory, and instructions stored on computer-readable mediums; memory storing instructions and processor(s) are disclosed) and 

learning image characteristics in a case a helmet is not worn; (Gokturk, [0082], discloses the faces are detected, step 330 provides that a recognition signature is determined for each face. One embodiment provides for use of Principal Component Analysis (PCA), or a similar analysis technique, to determine the recognition signature. Initially, a large training set of faces is obtained. The training set of faces may include faces or facial features from people of different races, gender, or hair color. A training set of facial images may incorporate a characteristic for a nose, eye region, mouth or other facial feature. A PCA technique may be applied on this set of training faces, and singular vectors are obtained. Any face in the testing set is represented by their projection onto the singular vector space. This results in a recognition signature of a particular face; training data is obtained of facial features when face is not covered (helmet is not worn))

registering the learning results; (Gokturk, [0082], discloses the faces are detected, step 330 provides that a recognition signature is determined for each face. One embodiment provides for use of Principal Component Analysis (PCA), or a similar analysis technique, to determine the recognition signature. Initially, a large training set of faces is obtained. The training set of faces may include faces or facial features from people of different races, gender, or hair color. A training set of facial images may incorporate a characteristic for a nose, eye region, mouth or other facial feature. A PCA technique may be applied on this set of training faces, and singular vectors are obtained. Any face in the testing set is represented by their projection onto the singular vector space. This results in a recognition signature of a particular face; trained feature data are stored as singular vectors to later use in recognizing similar features)

determining, according to the learning results, the helmet 10is not worn based on image characteristics of an image captured by an imaging capturing unit.  (Gokturk, [0082] Once the faces are detected, step 330 provides that a recognition signature is determined for each face. One embodiment provides for use of Principal Component Analysis (PCA), or a similar analysis technique, to determine the recognition signature. Initially, a large training set of faces is obtained. The training set of faces may include faces or facial features from people of different races, gender, or hair color. A training set of facial images may incorporate a characteristic for a nose, eye region, mouth or other facial feature. A PCA technique may be applied on this set of training faces, and singular vectors are obtained. Any face in the testing set is represented by their projection onto the singular vector space. This results in a recognition signature of a particular face; face regions (image characteristics) are processed to detect face (when helmet is not worn))

Gokturk does not explicitly disclose learning image characteristics in a case a helmet is worn; determining, according to the learning results, whether the helmet is worn based on image characteristics of an image captured by an imaging capturing unit.  

Kojima discloses learning image characteristics in a case a helmet is worn;  (Kojima,  Description, P.3, discloses a suspicious person refers to a person who may impair the maintenance of a monitored area such as a burglar, and specifically, a person whose appearance matches a predetermined feature pattern. In general, a suspicious person who performs a robbery or the like tends to hide his/her face in order to prevent recognition of the identity. Therefore, in the present embodiment, as the person characteristic information in the image data, for example, the face is covered with sunglasses, a mask, or a hand, or a part or all of the face is hidden by wearing a full face helmet or the like. A person whose facial condition is unknown, that is, a person who has no facial feature information such as eyes and nose and mouth and whose face is not sufficiently photographed is extracted and determined as a suspicious person; person wearing helmet or not determined from image characteristics)

determining, according to the learning results, whether the helmet is worn based on image characteristics of an image captured by an imaging capturing unit.  (Kojima, p.3, Description, discloses suspicious person refers to a person who may impair the maintenance of a monitored area such as a burglar, and specifically, a person whose appearance matches a predetermined feature pattern. In general, a suspicious person who performs a robbery or the like tends to hide his/her face in order to prevent recognition of the identity. Therefore, in the present embodiment, as the person characteristic information in the image data, for example, the face is covered with sunglasses, a mask, or a hand, or a part or all of the face is hidden by wearing a full face helmet or the like. A person whose facial condition is unknown, that is, a person who has no facial feature information such as eyes and nose and mouth and whose face is not sufficiently photographed is extracted and determined as a suspicious person; feature characteristics of current image (captured image) are matched with feature patterns of reference image (learned characteristics of image))

Gokturk and Kojima are directed to pattern matching of image characteristics for object detection in images. Gokturk discloses the claimed invention except for the detection of if helmet is not worn in image. Kojima teaches that it is known to detect region in an image and extract features to determine if helmet is worn or not. It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the training of image characteristics in an image by learning features to determine features of objects in other images as facial features (helmet is not worn as taught by Gokturk) by features when helmet is not worn, as taught by Kojima in order to accurately construct automated a trained classifiers (well known in image processing technology)  to accurately differentiate person with helmet worn or not in application including riders wearing helmet while driving in traffic. 

Regarding Claim 2, 
The combination of Gokturk and Kojima further discloses learning image characteristics of a head region in a case a helmet is worn (Kojima, p. 3, discloses a suspicious person refers to a person who may impair the maintenance of a monitored area such as a burglar, and specifically, a person whose appearance matches a predetermined feature pattern. In general, a suspicious person who performs a robbery or the like tends to hide his / her face in order to prevent recognition of the identity. Therefore, in the present embodiment, as the person characteristic information in the image data, for example, the face is covered with sunglasses, a mask, or a hand, or a part or all of the face is hidden by wearing a full face helmet or the like. A person whose facial condition is unknown, that is, a person who has no facial feature information such as eyes and nose and mouth and whose face is not sufficiently photographed is extracted and determined as a suspicious person; person wearing helmet or not determined from image characteristics) and 

image 15characteristics of a head region in a case a helmet is not worn.   (Gokturk, [0082], discloses the faces are detected, step 330 provides that a recognition signature is determined for each face. One embodiment provides for use of Principal Component Analysis (PCA), or a similar analysis technique, to determine the recognition signature. Initially, a large training set of faces is obtained. The training set of faces may include faces or facial features from people of different races, gender, or hair color. A training set of facial images may incorporate a characteristic for a nose, eye region, mouth or other facial feature. A PCA technique may be applied on this set of training faces, and singular vectors are obtained. Any face in the testing set is represented by their projection onto the singular vector space. This results in a recognition signature of a particular face; trained feature data are stored as singular vectors to later use in recognizing similar features). Additionally, the rational and motivation to combine the references Gokturk and Kojima as applied in claim 1 apply to this claim.

Regarding Claim 3, 
The combination of Gokturk and Kojima further discloses registering the learning results in a helmet wearing determination dictionary.  (Gokturk, [0042], [0148], discloses images are displayed to a user in a manner where recognized objects from that image are made user-interactive. In one embodiment, stored data that corresponds to an image is supplemented with metadata that identifies one or more objects in the captured image that have been previously recognized. The captured image is then rendered, or made renderable, using the stored data and the metadata so that each of the recognized objects are made selectable. When selected, a programmatic action may be performed, such as the display of the supplemental information, or a search for other images containing the selected object; recognized persons may be correlated to identities through a training process requiring more manual input and less programmatic assistance. Under such an embodiment, the user provides some number of examples for each person that they want to train the system to correlate and possibly recognize by identity. The training faces may be provided to a programmatic module, such as described with FIG. 12. The module may either determine the recognition signature for persons appearing the set of training images, or recall the recognition signature (if already determined) from a database, table or other programmatic component. Once training is completed, a system such as described in FIG. 12 may analyze all images for which no recognition has been performed for purpose of detecting persons and determining recognition signatures for detected persons. Upon detecting persons and determining recognition signatures, the determined signatures may be programmatically compared to signature from the training set. Matches may be determined when determined signatures are within a quantitative threshold of the signatures of the training set. Thus, matches may not be between identical signatures, but ones that are deemed to be sufficiently close; image characteristics learnt are stored as metadata (dictionary data) to later compare with other image characteristics to recognize similar image data). Additionally, the rational and motivation to combine the references Gokturk and Kojima as applied in claim 1 apply to this claim.

Regarding Claim 4, 
The combination of Gokturk and Kojima further discloses determining, according to the helmet wearing determination dictionary. (Gokturk, [0042], [0148], discloses images are displayed to a user in a manner where recognized objects from that image are made user-interactive. In one embodiment, stored data that corresponds to an image is supplemented with metadata that identifies one or more objects in the captured image that have been previously recognized. The captured image is then rendered, or made renderable, using the stored data and the metadata so that each of the recognized objects are made selectable. When selected, a programmatic action may be performed, such as the display of the supplemental information, or a search for other images containing the selected object; recognized persons may be correlated to identities through a training process requiring more manual input and less programmatic assistance. Under such an embodiment, the user provides some number of examples for each person that they want to train the system to correlate and possibly recognize by identity. The training faces may be provided to a programmatic module, such as described with FIG. 12. The module may either determine the recognition signature for persons appearing the set of training images, or recall the recognition signature (if already determined) from a database, table or other programmatic component. Once training is completed, a system such as described in FIG. 12 may analyze all images for which no recognition has been performed for purpose of detecting persons and determining recognition signatures for detected persons. Upon detecting persons and determining recognition signatures, the determined signatures may be programmatically compared to signature from the training set. Matches may be determined when determined signatures are within a quantitative threshold of the signatures of the training set. Thus, matches may not be between identical signatures, but ones that are deemed to be sufficiently close; image characteristics learnt are stored data (dictionary data) to later compare with other image characteristics to recognize similar image data), whether the helmet is worn or the helmet is not worn by comparing the image characteristics of the image 25captured by the imaging capturing unit with the image characteristics in a case the helmet is worn and the image characteristics in a case the helmet is not worn.   (Kojima, p.3, discloses suspicious person refers to a person who may impair the maintenance of a monitored area such as a burglar, and specifically, a person whose appearance matches a predetermined feature pattern. In general, a suspicious person who performs a robbery or the like tends to hide his/her face in order to prevent recognition of the identity. Therefore, in the present embodiment, as the person characteristic information in the image data, for example, the face is covered with sunglasses, a mask, or a hand, or a part or all of the face is hidden by wearing a full face helmet or the like. A person whose facial condition is unknown, that is, a person who has no facial feature information such as eyes and nose and mouth and whose face is not sufficiently photographed is extracted and determined as a suspicious person; feature characteristics of current image (captured image) are matched with feature patterns of reference image (learned characteristics of image)). Additionally, the rational and motivation to combine the references Gokturk and Kojima in rejection of claim 1 apply to this claim. 


Regarding Claim 5, 
The combination of Gokturk and Kojima further discloses  30determining, according to the helmet wearing determination dictionary (Gokturk, [0042], [0148], discloses images are displayed to a user in a manner where recognized objects from that image are made user-interactive. In one embodiment, stored data that corresponds to an image is supplemented with metadata that identifies one or more objects in the captured image that have been previously recognized. The captured image is then rendered, or made renderable, using the stored data and the metadata so that each of the recognized objects are made selectable. When selected, a programmatic action may be performed, such as the display of the supplemental information, or a search for other images containing the selected object; recognized persons may be correlated to identities through a training process requiring more manual input and less programmatic assistance. Under such an embodiment, the user provides some number of examples for each person that they want to train the system to correlate and possibly recognize by identity. The training faces may be provided to a programmatic module, such as described with FIG. 12. The module may either determine the recognition signature for persons appearing the set of training images, or recall the recognition signature (if already determined) from a database, table or other programmatic component. Once training is completed, a system such as described in FIG. 12 may analyze all images for which no recognition has been performed for purpose of detecting persons and determining recognition signatures for detected persons. Upon detecting persons and determining recognition signatures, the determined signatures may be programmatically compared to signature from the training set. Matches may be determined when determined signatures are within a quantitative threshold of the signatures of the training set. Thus, matches may not be between identical signatures, but ones that are deemed to be sufficiently close; image characteristics learnt are stored (dictionary data) and compared with metadata of later compare with other image characteristics to recognize similar image data)., whether the helmet is worn or the helmet is not worn by determining the image characteristics of the image captured by the imaging capturing unit with the image characteristics in a case the helmet is worn and the image characteristics in a case the helmet is not worn.  (Kojima, p.3, discloses suspicious person refers to a person who may impair the maintenance of a monitored area such as a burglar, and specifically, a person whose appearance matches a predetermined feature pattern. In general, a suspicious person who performs a robbery or the like tends to hide his/her face in order to prevent recognition of the identity. Therefore, in the present embodiment, as the person characteristic information in the image data, for example, the face is covered with sunglasses, a mask, or a hand, or a part or all of the face is hidden by wearing a full face helmet or the like. A person whose facial condition is unknown, that is, a person who has no facial feature information such as eyes and nose and mouth and whose face is not sufficiently photographed is extracted and determined as a suspicious person; feature characteristics of current image (captured image) are matched with feature patterns of reference image (learned characteristics of image)). Additionally, the rational and motivation to combine the references Gokturk and Kojima as applied in claim 1 apply to this claim.

Regarding Claim 6, 
The combination of Gokturk and Kojima further discloses controlling display unit displaying the determining results.  (Gokturk, [0027], Fig. 20, discloses provides an example of an objectified image rendering, where metadata is displayed in correspondence with recognized objects in the image, under an embodiment of the invention; recognized object results are displayed). Additionally, the rational and motivation to combine the references Gokturk and Kojima as applied in claim 1 apply to this claim. 

Regarding Claim  57, 
The combination of Gokturk and Kojima further discloses controlling display unit displaying the head not wearing the helmet so as to be recognized in a case the determining results indicate not wearing helmet.  (Kojima, p. 14, Fig. 3a-4, discloses display where person with helmets worn and not worn are displayed and indicated). Additionally, the rational and motivation to combine the references Gokturk and Kojima as applied in claim 1 apply to this claim.

Regarding Claim  108, 
The combination of Gokturk and Kojima further discloses controlling display unit displaying the image captured by the image capturing unit, a figure corresponding the determining results being superimposed on the image.  (Gokturk, [0297], Fig. 20 shows an example of an image in which the metadata can be displayed in an interactive manner, so as to make the image an objectified image rendering. Once the mouse is on the image, all the tagged faces, text and possible other examples are shown as an overlay on top of the image; results of object detection (helmet or face characteristics) are determined and overlaid on top of image on display as rectangular outlines). Additionally, the rational and motivation to combine the references Gokturk and Kojima as applied in claim 1 apply to this claim.

Regarding Claim  159, 
The combination of Gokturk and Kojima further discloses wherein the figure is a figure which surrounds an area including the head.  (Gokturk, [0297], Fig. 20 shows an example of an image in which the metadata can be displayed in an interactive manner, so as to make the image an objectified image rendering. Once the mouse is on the image, all the tagged faces, text and possible other examples are shown as an overlay on top of the image; results of object detection (helmet or face characteristics) are determined and overlaid on top of image on display as rectangular outlines showing facial or head region). Additionally, the rational and motivation to combine the references Gokturk and Kojima as applied in claim 1 apply to this claim.

Regarding Claim 10, 
The combination of Gokturk and Kojima further discloses  20controlling display unit displaying the image captured by the image capturing unit, a figure which surrounds an area including the head being superimposed on the image.  (Gokturk, [0297], Fig. 20 shows an example of an image in which the metadata can be displayed in an interactive manner, so as to make the image an objectified image rendering. Once the mouse is on the image, all the tagged faces, text and possible other examples are shown as an overlay on top of the image; results of object detection (helmet or face characteristics) are determined and overlaid on top of image on display as rectangular outlines showing facial or head region). Additionally, the rational and motivation to combine the references Gokturk and Kojima as applied in claim 1 apply to this claim.

Claims 11 and 12 recite method and computer program with steps and instructions corresponding to the system elements recited in Claim 1. Therefore, the recited steps and instructions of the system and computer program Claims 11 and 12 are mapped to the proposed combination in the same manner as the corresponding elements of Claim 1. Additionally, the rationale and motivation to combine the Gokturk and Kojima references presented in rejection of Claim 1, apply to this claim.

Furthermore, the combination of Gokturk and Kojima further discloses A non-transitory recording medium storing a program for causing a computer (Gokturk, [0049], discloses one or more embodiments described herein may be implemented through the use of instructions that are executable by one or more processors. These instructions may be carried on a computer-readable medium. Machines shown in figures below provide examples of processing resources and computer-readable mediums on which instructions for implementing embodiments of the invention can be carried and/or executed. In particular, the numerous machines shown with embodiments of the invention include processor(s) and various forms of memory for holding data and instructions. Examples of computer-readable mediums include permanent memory storage devices, such as hard drives on personal computers or servers. Other examples of computer storage mediums include portable storage units, such as CD or DVD units, flash memory (such as carried on many cell phones and personal digital assistants (PDAs)), and magnetic memory. Computers, terminals, network enabled devices (e.g. mobile devices such as cell phones) are all examples of machines and devices that utilize processors, memory, and instructions stored on computer-readable mediums; memory storing instructions and processor(s) are disclosed). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20110123071 A1
US 20080234899 A1
US 20110081052 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Pinalben Patel/Examiner, Art Unit 2661